Case 1:19-cv-23187-UU Document 4 Entered on FLSD Docket 08/01/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:19-cv-23187


 STRIKE 3 HOLDINGS, LLC, a limited liability
 company,

        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 104.12.67.171 an individual,

        Defendant.

                                                 /

                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                          WITHOUT PREJUDICE OF JOHN DOE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

 assigned IP address 104.12.67.171, are voluntarily dismissed without prejudice.


 Dated: August 1, 2019                               Respectfully submitted,


                                                     GREENSPOON MARDER, LLP

                                                     /s/ Rachel E. Walker______________
                                                     RACHEL E. WALKER (FL Bar No. 111802)
                                                     600 Brickell Avenue, Suite 3600
                                                     Miami, FL 33131
                                                     Telephone: (305) 789-2770
                                                     Facsimile: (305) 537-3909
                                                     Primary Email: Rachel.Walker@gmlaw.com
                                                     Secondary Email: Gloria.Donaire@gmlaw.com

                                                     Attorneys for Plaintiff
